Pee Cueiam.
A rule to show cause was allowed in this case, why a writ of certiorari should not be allowed to review the legality of an ordinance of the city council authorizing the issuance of $50,000 playground bonds of the city of Elizabeth, adopted June 5th, 1928, and all resolutions and proceedings relating thereto; providing for the erection and construction by the city council of the city of a natatorium in the city and to he paid for from the fund created from the sale of said bonds.
Our examination of the testimony sent up with the rule and a reading of the full and satisfactory briefs submitted lead us to the conclusion that the points urged by the prosecutors are not tenable. The rule to show cause should be discharged. The rule is therefore discharged.